DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. GB1718405.2, filed on 11/07/2017.

Information Disclosure Statement
Applicant’s information disclosure statement submitted on 05/06/2020 has been considered and is included in the file.

Claim Objections
Claims 27, 30, 34 and 44-46 are objected to because of the following informalities:
Claim 27, line 6, change: “between adjacent guide vanes of the plurality of guides vanes,”
Claim 30, line 1, change: “wherein one or more of the plurality of
Claim 34, lines 2-4, change: “not exceeding fifty per cent of [[the]] a full chord-length of the adjacent guide vanes 
Claim 44, line 3, change: “connecting a plurality of [[a]] guide vanes”
Claim 44, line 5, change: “between adjacent guide vanes of the plurality of guide vanes,”
Claim 45, lines 1-2, change: “further comprising forming the intermediate guide vane by [[an]] additive manufacturing [[process]].”
Claim 46, line 2, change: “the plurality of guide vanes”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claim 38, the claim recites dependency of claim 38 in line 1.  It is unclear which claim was claim 38 intended to be dependent on, which renders the claim indefinite because the metes and bounds, and therein the scope of the claim cannot be determined.  For examination purposes, the Examiner interprets claim 38 to be dependent on claim 37.  

Claim 42 is indefinite because the claim recites, in lines 1-2, wherein the intermediate guide vane is substantially hollow.  The term "substantially" in claim 42 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the term “substantially” is undefined, it is unclear of the boundary as to what can be classified to be “substantially hollow”.  It is unknown of the degree of hollowness of the intermediate guide vane that would classify the vane as “substantially hollow”.  Due to the lack of clarity associated with the terms “substantially hollow”, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 30, 34-37, 41, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clements et al. (US 2018/0156124 A1).
Regarding claim 27, Clements et al. discloses a turbine rear structure (turbine rear frame, 34, [0022]) for a gas turbine engine ([0001]) comprising: a central hub (44); a circumferential outer ring (12, as shown in Fig. 5) coaxial with the central hub (44); a plurality of guide vanes (46) extending radially between the central hub (44) and the circumferential outer ring (12, as shown in Fig. 5); and an intermediate guide vane (74) positioned in a space defined between adjacent guide vanes (the circumferential space between adjacent guide vanes 46, as shown in Fig. 5), wherein the intermediate guide vane is positioned closer to one of the guide vanes than the other guide vane (as shown in Fig. 7’ below, intermediate guide vane labeled “IV” is positioned closer to guide vane “V1” than an adjacent guide vane  “V2”).

    PNG
    media_image1.png
    753
    496
    media_image1.png
    Greyscale

Fig. 7’

Regarding claim 34, Clements et al. discloses wherein the intermediate guide vane (IV of 74, as shown in Fig. 7’) extends in an axial direction of the turbine rear structure to a distance not exceeding fifty per cent of the full chord-length of the adjacent guide vanes measured from leading edges of the adjacent guide vanes (chord C2 of IV of vanes 74 is 50% or less of the chord C1 of the adjacent guide vanes 46, [0030], lines 9-10).
Regarding claim 35, Clements et al. discloses wherein a leading edge of the intermediate guide vane (leading edge of “IV” of vanes 74) is displaced in the axial direction so that the leading edge of the intermediate guide vane is downstream of the leading edges of the adjacent guide vanes in an exhaust gas flow direction (splitter vanes 74 may be positioned so that their leading edges 84 are rearward, and therein, downstream, of the leading edge 68 of the vane 46, [0029], lines 10-17).
Regarding claim 36, Clements et al. discloses wherein a leading edge of the intermediate guide vane (leading edge of “IV” of vanes 74) is displaced in the axial direction so that the leading edge of the intermediate guide vane is upstream of the leading edges of the adjacent guide vanes in an exhaust gas flow direction (splitter 
Regarding claim 37, Clements et al. discloses wherein an outer convex surface of each of the guide vanes (outer convex surface of 46) has a region of maximum negative pressure (i.e., circled suction peak region labeled “sp” is the region of maximum negative pressure, as shown in Fig. 7’) and wherein the intermediate guide vane is arranged to overlap the region of maximum negative pressure (intermediate guide vane 74, i.e. IV, axially overlaps the region of maximum negative pressure “sp” of the guide vane 46, as shown in Fig. 7’).
Regarding claim 41, Clements et al. discloses wherein the intermediate guide vane (IV of vane 74, as shown in Fig. 7’) extends radially inward from the circumferential outer ring (12) into the space defined between the adjacent guide vanes (as shown in Fig. 5, intermediate guide vane 74 extends radially inward from ring 12 into the space between vanes 46).
Regarding claim 43, Clements et al. discloses wherein the space between the adjacent guide vanes comprises a pair of exhaust gas channels divided by the intermediate guide vane (as shown in Fig. 5’ below, “C1” and “C2” are a pair of exhaust gas channels (i.e., the working gas flowing therethrough is exhausted through the output after passing through) divided by the intermediate guide vane “IV” of 74 that is within the space between the adjacent guide vanes 46).  

    PNG
    media_image2.png
    396
    812
    media_image2.png
    Greyscale

Fig. 5’

Claims 27, 32, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardan et al. (U.S. 6,502,383).
Regarding claim 27, Janardan et al. discloses a turbine rear structure (exhaust nozzle, Col. 2, lines 30-35) for a gas turbine engine (Col. 1, lines 5-8) comprising: a central hub (32); a circumferential outer ring (22, as shown in Fig. 1) coaxial with the central hub (32); a plurality of guide vanes (34) extending radially between the central hub (32) and the circumferential outer ring (22, as shown in Fig. 5 or Fig. 7); and an intermediate guide vane (IV, as shown in Fig. 6’ below) positioned in a space defined between adjacent guide vanes (intermediate guide vane “IV” is positioned in a space between adjacent guide vanes “V1” and “V2”, as shown in Fig. 6’), wherein the intermediate guide vane is positioned closer to one of the guide vanes than the other guide vane (as shown in Fig. 6’ below, intermediate guide vane labeled “IV” is positioned closer to guide vane “V1” than an adjacent guide vane  “V2”, Col. 5, lines 63-65).

    PNG
    media_image3.png
    383
    804
    media_image3.png
    Greyscale

Fig. 6’

Regarding claim 32, Janardan et al. discloses wherein the intermediate guide vane (IV of 34, Fig. 6’) has a first end coupled to the central hub and a second end radially spaced from the circumferential outer ring (as shown in Fig. 7, vanes 34 extend radially outward from the hub 32 and are radially spaced from outer ring 22; as an exemplary illustration, vanes 34 do not entirely extend from hub 32 to outer ring 22, as shown by the exemplary vanes 34 shown in Fig. 2; the vanes in Fig. 7 are attached to the hub 32 and are radially spaced from the outer ring 22 since the vanes 34 do not entirely extend from hub 32 to outer ring 22).
Regarding claim 43, Janardan et al. discloses wherein the space between the adjacent guide vanes (“V1”, “V2”) comprises a pair of exhaust gas channels divided by the intermediate (“IV”) guide vane (as shown in Fig. 6’, pair of exhaust channels between “IV” and “V1” and “IV” and “V2” are exhaust gas channels of exhaust 20, Col. 5, lines 35-40).
.


Claims 27, 31, 39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baralon (US 2010/0158684 A1).
Regarding claim 27, Baralon discloses a turbine rear structure (turbine exhaust case, [0003]) for a gas turbine engine ([0001]) comprising: a central hub (202); a circumferential outer ring (204, as shown in Fig. 2) coaxial with the central hub (202); a plurality of guide vanes (210) extending radially between the central hub (202) and the circumferential outer ring (204, as shown in Fig. 2); and an intermediate guide vane (208) positioned in a space defined between adjacent guide vanes (intermediate guide 208 is positioned in a space between adjacent guide vanes 210, as shown in Fig. 2), 
Regarding claim 31, Baralon discloses wherein the intermediate guide vane (208) is a load bearing vane (structurally bearing, [0029], lines 4-5) connecting the central hub (202) and the circumferential outer ring (204, as shown in Fig. 2).
Regarding claim 39, Baralon discloses wherein the intermediate guide vane (208) extends radially outward from the central hub (202) into the space defined between the adjacent guide vanes (210, as shown in Fig. 2, intermediate guide vane 208 extends radially outward from hub 202, and intermediate guide vane 208 is positioned between two adjacent guide vanes 210).
Regarding claim 42, Baralon discloses wherein the intermediate guide vane (208) is substantially hollow (hollow, [0026], [0027], lines 11-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. (US 2018/0156124 A1).
Regarding claim 38, Clements et al. discloses all of the limitations of claim 37 as stated above and further discloses wherein the intermediate guide (i.e., IV of 74, as shown in Fig. 7’) vane has a chord length (C2, as shown in Fig. 7), but does not specifically disclose wherein a leading edge (84) of the intermediate guide vane is displaced axially from the region of maximum negative pressure by a distance of twenty-five percent plus or minus fifteen percent of the chord length.
As recited by the claim language, the range of displacement from the region of maximum negative pressure is 25% +/- 15%, which is 10% to 40% of the chord length.  Clements et al. discloses that the axial position of the splitter vanes 74 may be set to provide best performance and efficiency to suit a specific application.  As an example, the axial position may be changed by a range from 15% of the chord C1 of the vane 46 axially forward of the leading edge 68 of vane 46 to 30% of the chord C1 of the vane 46 axially rearward of the leading edge 68 of vane 46 ([0029], lines 10-17).  Mathematically, this range can be expressed by: 

Wherein X= the displacement of the splitter vane 74
Clements et al. further discloses that the chord C2 of vane 74 is 50% or less than chord C1, which can be expressed by (assuming the chord length C2 is 50% of the chord length of C1):
2C2= C1
Substitution of the above expression into the expressed range results in:
X= 0.15(2C2)=0.3C2 to X=0.3(2C2)=0.6C2
X=0.3C2 to X=0.6C2
Therein, from the above equation, the intermediate guide vane can be axially displaced 30% of the chord length of the intermediate guide vane to 60% of the chord length of the intermediate guide vane.  
	Therein, the range 30% of the chord length of the intermediate guide vane to 60% of the chord length of the intermediate guide vane overlaps the claimed range, 25% +/- 15%, which is 10% to 40%.
Clements et al. further teaches that the dimensions of the splitter vanes 74 and their position may be selected to reduce bow wave strength while minimizing their surface area and resulting flow blockage and frictional losses ([0029], lines 1-10).  Further, the axial position of the vanes 74 may be set to provide the best performance and efficiency to suit a particular application ([0029], lines 10-12).  Therein, the reasoning provided would be obvious to one of ordinary skill in the art to optimize the range of displacement of intermediate guide vane from the region of maximum negative pressure “sp” shown in Fig. 7’ to the claimed range.  Once the workable ranges of the .  


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Janardan et al. (U.S. 6,502,383) in view of Liebl et al. (US 2016/0222807 A1).
Regarding claim 45, Janardan et al. discloses all of the limitations of claim 44 as stated above, but does not specifically disclose forming the intermediate guide vane by an additive manufacturing process.
Liebl et al. teaches of a guide vane ring use in a gas turbine engine ([0006]), which is within the same field of endeavor as the claimed invention.  Specifically, Liebl et al. teaches of manufacturing the guide vanes with an additive manufacturing process ([0036]) in a cost-effective manner ([0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janardan et al. in view of Liebl et al. by manufacturing the guide vanes disclosed in Janardan et al. via an additive manufacturing process as taught by Liebl et al. because additive manufacturing is a cost-effective manufacturing process ([0009], [0011], [0013], [0014]).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Janardan et al. (U.S. 6,502,383) in view of Gutmark et al. (U.S. 8,087,250).
Regarding claim 46, Janardan et al. discloses all of the limitations of claim 44 as stated above, but does not specifically disclose forming the intermediate guide vane and the guide vanes from sheet metal.
Gutmark et al. teaches of an exhaust turbine nozzle, which is within the same field of endeavor as the claimed invention.  Specifically, Gutmark et al. teaches of duplex tabs 58, 60 extending between the circumferential outer ring (46) and central hub (body 76, Fig. 7), which is analogous to the vanes (34) disclosed in Janardan et al.  Gutmark et al. teaches that the tabs (58, 60) are made of sheet metal in order to withstand the aerodynamic pressure loading during operation of the core and fan nozzles (Col. 4, lines 57-62).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janardan et al. in view of Gutmark et al. by forming the intermediate guide vane “IV” and vanes 34 shown in Fig. 6’ of Janardan et al. from sheet metal as taught in Gutmark et al. because the sheet metal material selection allows the vane structures to withstand the aerodynamic pressure loading during operation of the core and fan nozzles (Gutmark, Col. 4, lines 57-62).  

Allowable Subject Matter
Claims 28-29, 33, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 29 is allowable due to its dependency on claim 28.
Regarding claim 33, the prior art of record fails to disclose or suggest wherein the second end of the intermediate guide vane is spaced farther from the circumferential outer ring than the second end of the second intermediate guide vane.  The claim requires that there are multiple intermediate guide vanes (i.e., an intermediate guide vane and a second intermediate guide vane) and that the height to which the intermediate guide vanes extend from the central hub is different.  Janardan et al. fails to disclose or suggest the limitation as the height of each intermediate guide vane (“IV” in between adjacent guide vanes 34) is the same radial height as shown in Fig. 2.  Clements et al. fails to disclose the limitation as each of the intermediate guide vanes (74) have the same radial span S2.  Further, the intermediate guide vanes disclosed in Clements et al. are not coupled to the central hub (44), but rather extend from the 
Regarding claim 40, the prior art of record fails to disclose or suggest of a second intermediate guide vane positioned in the space between adjacent guide vanes, the second intermediate guide vane extends radially inward from the circumferential outer ring towards the intermediate guide vane.  As claim 40 is dependent from claim 39, claim 39 requires that the intermediate guide vane extends radially outward from the hub.  The claimed configuration recited in claim 40 is shown in Fig. 7 of Applicant’s drawings wherein the intermediate guide vane (14) extends radially inward from the circumferential outer ring towards the intermediate guide vane (13).  The prior art of record fails to disclose of an additional intermediate guide vane, that is between the space defined by the adjacent guide vanes, and extending from the circumferential outer ring towards another intermediate guide vane that extends from the central hub.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nanda et al. (US 2017/0130610 A1) discloses of an exhaust gas diffuser with main struts and small struts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/17/2021